FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                             June 13, 2011
                                   TENTH CIRCUIT
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court


 ANTION LAMOND KNOX,

           Petitioner–Appellant,

 v.                                                          No. 11-6042
                                                     (D.C. No. 5:10-CV-01181-W)
 RANDALL G. WORKMAN,                                        (W.D. Okla.)

           Respondent–Appellee.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, GORSUCH, and MATHESON, Circuit Judges.


       Antion Lomand Knox,1 a state prisoner proceeding pro se,2 seeks a certificate of

appealability (“COA”) to appeal the district court’s dismissal of his 28 U.S.C. § 2254

habeas petition. We deny Knox’s application for COA.


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
       Knox uses several aliases in his filings, including “Antone Lamandingo Knox”
and “Antone Lamont Knox.”
       2
       We liberally construe Knox’s pleadings because he proceeds pro se. See Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                              I

       Knox was charged in state court with four counts in 1995. An Oklahoma jury

found him guilty of possession of a firearm after a former felony conviction (“Count 4”).

He then pled guilty before the same court to attempted robbery with a firearm after a

former felony conviction (“Count 1”) and pointing a firearm at another after a former

felony conviction (“Count 3”). He filed a direct appeal of Count 4 only, and the

Oklahoma Court of Criminal Appeals (“OCCA”) affirmed.

       While his direct appeal was pending, Knox filed two motions for state post-

conviction relief—one addressing his Count 1 and Count 3 guilty pleas and a second,

filed a day later, covering his Count 4 conviction. The Oklahoma district court denied his

application regarding Count 1 and Count 3 in early 1998, but never ruled on his petition

regarding Count 4.

       More than a decade later, Knox filed a second application for state post-conviction

relief, which was denied as out of time. He then sought relief in federal court, filing the

present § 2254 habeas petition in November 2010. The government filed a motion to

dismiss, contending Knox’s § 2254 petition was untimely. Concluding Knox’s petition

was time-barred by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2244(d)(1), the district court granted the government’s motion

and dismissed Knox’s petition.

                                             II

       A petitioner may not appeal the denial of habeas relief under § 2254 without a
                                            -2-
COA. 28 U.S.C. § 2253(c)(1)(A). To obtain a COA, Knox must demonstrate “that

reasonable jurists could debate whether (or, for that matter, agree that) the [§ 2254]

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (quotations omitted). When the district court’s ruling is based on

procedural grounds, the petitioner must demonstrate that “jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Id.

       The district court correctly ruled that that Knox’s § 2254 petition is time-barred.

                                              A

       AEDPA imposes a one-year time limit on federal habeas petitions filed by state

prisoners, which begins when a conviction becomes final by: (1) the conclusion of direct

review; or (2) the expiration of the time for seeking direct review. See § 2244(d)(1)(A).

       Because Knox did not appeal his guilty plea convictions, but instead pursued state

post-conviction relief, those convictions became final on July 11, 1997, ten days after the

guilty plea. See Fleming v. Evans, 481 F.3d 1249, 1255 (10th Cir. 2007) (citing Rule

4.2(A), Rules of the Oklahoma Court of Criminal Appeals). Knox did appeal his jury

trial conviction, which became final January 7, 1999, ninety days after the OCCA

affirmed on October 9, 1998. See 28 U.S.C. § 2101(c).

       Without tolling, the limitations period for Knox’s guilty plea convictions expired
                                            -3-
on July 11, 1998, and for his jury trial conviction on January 7, 2000. Therefore, without

tolling, his § 2254 petition is time-barred.

                                               B

       And Knox is not entitled to AEDPA statutory tolling. Although the one-year

statute of limitations is tolled while a defendant’s application for post-conviction relief is

“pending” in state court, that tolling period applies only to a “properly filed application”

for post-conviction relief. § 2244(d)(2). A motion for post-conviction relief is properly

filed under § 2244(d)(2) when it complies with state filing requirements. Habteselassie v.

Novak, 209 F.3d 1208, 1210 (10th Cir. 2000). “If, for example, an application is

erroneously accepted by the clerk of a court lacking jurisdiction, . . . it will be pending,

but not properly filed.” Artuz v. Bennett, 531 U.S. 4, 9 (2000).

       Knox’s 1997 petitions for state post-conviction relief were not properly filed.

“Once an appeal has been perfected in [the OCCA], the trial court has no authority in the

case until [the OCCA’s] mandate has issued, restoring jurisdiction in the trial court.”

Crider v. State ex rel. Dist. Court of Okla. Cnty., 29 P.3d 577, 578 (Okla. Crim. App.

2001).3 Knox perfected his appeal on October 2, 1997. He filed his applications for

post-conviction relief on October 28 and 29, 1997. The state district court had no

jurisdiction to entertain these motions; they were therefore not “properly filed.”


       3
         Crider refers to the case, not individual claims. Thus the district court lost
jurisdiction over all counts of Knox’s conviction once his appeal on Count 4 was
perfected.

                                               -4-
                                           III

      No reasonable jurist could dispute the district court’s determination that Knox’s

§ 2254 petition is time-barred. We therefore DENY his application for COA. We also

DENY Knox’s “Extreme Emergency Motion for Sanctions,” which challenges conduct

unrelated to this appeal. All other pending motions are DENIED.

      Knox has failed to advance “a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal,” see DeBardeleben v. Quinlan, 937 F.2d

502, 505 (10th Cir. 1991), so we DENY his motion to proceed in forma pauperis.



                                                 Entered for the Court



                                                 Carlos F. Lucero
                                                 Circuit Judge




                                          -5-